DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
reference character “49” has been used to designate both a first attachment region and attachment regions
reference character “230” has been used to designate both attachment regions and bond regions
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
reference characters "49" and "230" have both been used to designate attachment regions  

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a) because they fail to show second longitudinally extending attachment regions as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
	
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
The specification fails to provide proper antecedent basis for the term “second longitudinally extending attachment regions”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the secondary line sheet" in line 19.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the front waist region" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 6-12 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kurihara (US 8,679,084).
With reference to claims 1-2, Kurihara discloses an absorbent article (1) comprising: a chassis extending in a longitudinal direction and having a longitudinal centerline and a lateral direction and having a lateral centerline (figure 1), the chassis having a front waist region including a front waist edge (i.e., labeled front side), a rear waist region including a rear waist edge (i.e., labeled back side), and a crotch region extending between the front waist region and the rear waist region (figure 1), and the chassis comprising: a garment facing outer cover (2), a body facing liner (7), an absorbent body (4) disposed between the garment facing outer cover and the body facing liner (figure 2); 
a pair of containment flaps (BS) extending between the front waist region and the rear waist region (figure 1), each of the pair of containment flaps having distal portions and proximal portions (figures 2-3); and 
a cotton (col. 7, line 17) (i.e., hydrophilic (cl. 2)) secondary liner sheet (3) having a rear sheet edge, a front sheet edge, and longitudinally extending sheet side edges (figure 1), wherein each of the pair of containment flaps are attached to the body facing liner along a first longitudinally extending attachment region disposed proximate the proximal portion (see annotated figure 2 below), 
wherein the secondary liner sheet is attached to each of the pair of containment flaps or attached to the body facing liner along second longitudinally extending attachment regions disposed proximate the longitudinally extending sheet side edge ( see annotated figure 3 below), 
wherein each of the pair of containment flaps are attached to the secondary liner sheet proximate the rear sheet edge at a location closer to the longitudinal centerline than the second longitudinally extending attachment regions (i.e., attachment region as shown in annotated figure 3 below), and 
wherein the second longitudinally extending attachment regions are disposed laterally closer to the longitudinal centerline than the first longitudinally extending attachment regions as shown in annotated figure 3 below.
[AltContent: textbox (unfolded region)][AltContent: arrow][AltContent: textbox (folded region)][AltContent: arrow][AltContent: arrow][AltContent: textbox (attachment region)][AltContent: arrow][AltContent: textbox (second attachment region)][AltContent: textbox (first attachment region)][AltContent: arrow]
    PNG
    media_image1.png
    730
    1343
    media_image1.png
    Greyscale

As to claim 6, Kurihara discloses an absorbent article wherein the first longitudinally extending attachment regions form liquid-impermeable barriers between the containment flaps and the body facing liner as set forth in col. 2, lines 47-53.
With reference to claim 7, Kurihara discloses an absorbent article wherein the first attachment regions and the second attachment regions are parallel as shown in figure 3.
Regarding claim 8, Kurihara discloses an absorbent article wherein each of the containment flaps comprises an un-folded portion, a fold, and a folded portion, and wherein at least part of the folded portion overlaps the un-folded portion in a vertical direction, the vertical direction being perpendicular to both the longitudinal direction and the lateral direction as shown in figures 1 and 3.
With respect to claims 9-12 and 18-20, see annotated figure 3 above.
With reference to claims 16 and 17, Kurihara discloses an absorbent article (1) comprising: a chassis extending in a longitudinal direction and having a longitudinal centerline and a lateral direction and having a lateral centerline (figure 1), and having a depth in the vertical direction (figure 3) the chassis having a front waist region including a front waist edge (i.e., labeled front side), a rear waist region including a rear waist edge (i.e., labeled back side), and a crotch region extending between the front waist region and the rear waist region (figure 1), and the chassis comprising: a garment facing outer cover (2), a body facing liner (7), an absorbent body (4) disposed between the garment facing outer cover and the body facing liner (figure 2); 
a pair of containment flaps (BS) extending between the front waist region and the rear waist region (figure 1), each of the pair of containment flaps comprising a folded portion and an unfolded portion, at least a portion of the folded portion overlapping the unfolded portion in a vertical direction (see annotated figure 3 above); and 
a cotton (col. 7, line 17) (i.e., hydrophilic (cl. 17)) secondary liner sheet (3);
wherein each of the pair of containment flaps are attached to the body facing liner along longitudinally extending attachment regions (see annotated figure 3 above), 
wherein the secondary liner sheet is attached to each of the pair of containment flaps ( see annotated figure 3 below), 
wherein each of the pair of containment flaps are attached to the secondary liner sheet (i.e., attachment region as shown in annotated figure 3 above), and 
wherein the second longitudinally extending attachment regions overlap, in the vertical direction, the folded and the unfolded portion of the containment flaps as shown in annotated figure 3 above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
LaVon et al. (US 2006/02710050 is considered pertinent for the disclosure of containment flaps with multiple bonding portions.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELE M KIDWELL whose telephone number is (571)272-4935. The examiner can normally be reached Monday-Friday, 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELE M KIDWELL/Primary Examiner, Art Unit 3781